Case: 1:20-cv-00577 Document #: 87-7 Filed: 06/11/21 Page 1 of 3 PageID #:1549




                      EXHIBIT 7
           Case: 1:20-cv-00577 Document #: 87-7 Filed: 06/11/21 Page 2 of 3 PageID #:1550




                         VANCE v. IBM: DISCOVERY SEARCH PROTOCOL

     1. CUSTODIANS                                                                         Commented [A1]: As set forth in Plaintiffs’ Rule 37.2
                                                                                           correspondence, the search should be company-wide. IBM’s
                                                                                           recent production, as well as common sense, reveal that IBM
              John R. Smith                                                               employees beyond the four listed individuals have
              Rogerio Feris                                                               information regarding the Diversity in Faces dataset/issues in
                                                                                           the case.
              Michele Merler
              Nalini Ratha

     2. SOURCES                                                                            Commented [A2]: Same comment as above.


              IBM DIF Box Folder (not subject to limitations #3 and #4 below)
              Michele Merler PC Files (not subject to limitations #3 and #4 below)
              DiF Designated Slack Channel (not subject to limitations #3 and #4 below)
              All 4 Custodians’ Slack Direct Messages
              Nalini Ratha Sametime Chat History
              All 4 Custodians’ IBM Email

     3. DATE RANGE

              1/1/2018 – 1/22/2020                                                        Commented [A3]: Plaintiffs defined the Relevant Time
                                                                                           Period in their discovery requests. As set forth in Plaintiffs’
                                                                                           Rule 37.2 letter, the alternative time period proposed by IBM
     4. SEARCH TERMS                                                                       is not proper.

              DiF
              Diversity /2 face (or) faces
              “YFCC-100M”
              100M
              YFCC*
              “DiF” /10 dataset
              Diversity /10 dataset
              “Diversity in faces” /10 dataset
              Coding*
              Illinois
              Yahoo
              Flickr
              “Figure 8”
              “Figure Eight”
              SmugMug
              “Smug Mug”
              Creative /2 commons
              Biometric
              BIPA
              “convolutional neural network”



00889-00073/12475484.2
           Case: 1:20-cv-00577 Document #: 87-7 Filed: 06/11/21 Page 3 of 3 PageID #:1551




              “CNN”
              “Faster-RCNN”
              “DLIB”
              Craniofacial /4 distances
              Craniofacial /4 areas
              Craniofacial /4 ratios
              Facial /4 symmetry
              Facial/4 contrast
              Skin /4 color
              “ITA”
              Individual /5 angle
              “coding scheme”
              Gender /10 “coding scheme”
              Age /10 “coding scheme”
              Fac! /10 “coding scheme”
              Subjective /4 annotation
              Pose /4 resolution
              Gender /5 shade!
              Buolamwini
              Gebru
              Pilot /2 Parliaments
              (Watson /5 visual) w/100 DiF
              (Watson /5 visual) w/100 “Diversity in Faces”
              Watson/5 visual                                          Commented [A4]: Plaintiffs are open to discussing a
              Chicago                                                  search term/phrase that obtains documents related to the
                                                                        error rate of Watson’s facial recognition component or other
              Champaign                                                deficiencies with its ability to accurately detect persons of
              Urbana & “DiF”                                           different genders and skin tones.
              Urbana & “Diversity in Faces”                            Commented [A5]: We changed “w/100” to “&”
              Urbana & C3SR
              Urbana & Watson
              Urbana & “IBM Research”
              Urbana & AI
              Urbana & “artificial intelligence”
              Fac! /5 recogni!                                         Commented [A6]: Same comment as with Watson /5
              Intrinsic /5 fac! /5 feature                             visual

              Fac! /5 detect!                                          Commented [A7]: Same comment as with Watson /5
              Craniofacial /5 feature                                  visual

              Generative /5 adversarial /5 network




00889-00073/12475484.2
